Citation Nr: 0933446	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from January 1982 to April 
1987.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a June 2005 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board 
Remanded the claim in February 2009.  
 
The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in July 2008.

In February 2009, the Board remanded to appeal for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2009 Remand, the Board directed that the 
National Personnel Records Center (NPRC) be asked to search 
for records which may be separately filed, to include 
psychiatric, mental health, family counseling, or judicial 
punishment records.  The RO requested that NPRC provide 
"separation documents."  However, the separation documents 
are already of record, and were of record at the time of the 
February 2009 Remand.  The NPRC was also requested to furnish 
"pages from the personnel file showing unit of assignment."  
The personnel file is already of record, and was of record at 
the time of the February 2009 Remand.  Microfiche (four 
pages) obtained in a folder dated in May 2009 are duplicates 
of microfiche (four pages) already of record in a white 
envelope marked "Original" "201 File" with the notation 
"microfiche copies."

Records which have not been obtained are referenced in the 
service records which are associated with the claims file.  
This case continues to require that NPRC search for records, 
such as psychiatric, mental health, family counseling or 
judicial punishment records, which may have been separately 
filed as noted in the prior Remand order.  The requested 
search should be conducted and documented.  Stegall v. West, 
11 Vet. App. 268 (1998). 

During the course of the Remand, the Social Security 
Administration (SSA) responded that it had no records for the 
Veteran.  However, the Veteran's statements indicate that he 
is currently receiving SSA benefits.  The Veteran should be 
asked to clarify whether he receives SSA benefits, and if so, 
he should provide any information he has about the type of 
benefit he receives and when such benefits were effective or 
when he began receiving payment.  Then, this information 
should be furnished to SSA.  If after the evidence is 
provided to the SSA, it is confirmed that the Veteran is 
receiving SSA benefits, but no medical records for the 
Veteran can be located, SSA should be asked to provide any 
records in its possession confirming the Veteran's receipt 
benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to clarify 
whether he currently receives or has received 
any type of disability or retirement benefits 
from SSA, and if so, he should indicate when 
he submitted the application for SSA benefits.  
He should be asked to provide any 
documentation in his possession, including any 
copies of benefits checks that would assist in 
verifying current benefit payments or when SSA 
benefits were started.

2.  If the Veteran confirms that he is 
receiving benefits and provides any of the 
information requested above, SSA should be 
asked to search for any file for the Veteran, 
to include a claim or administrative file.  If 
the Veteran is receiving SSA disability 
benefits, but no clinical records for the 
Veteran are located, SSA should indicate so.  

3.  Request that the National Personnel 
Records Center (NPRC) again search for records 
for the Veteran.  In particular, NPRC should 
search for records which may be separately 
filed, to include psychiatric, mental health, 
family counseling, or judicial punishment 
records.

4.  If no psychiatric records are located by 
NPRC, the Outpatient Psychiatry Division, 
Bethesda Naval Hospital, should, after 
appropriate authorization from the Veteran, be 
provided with a copy of the March 1986 
document contained in the Veteran's service 
medical treatment records (white envelope, 
marked "medical") which states that a 
separate case file is maintained in the 
Outpatient Psychiatry Division, NH (Naval 
Hospital) Bethesda.  (a) The Outpatient 
Psychiatry Division should be asked to state 
where the Veteran's records were transferred 
when the Division closed the separately-held 
file which the evidence reflects was held at 
that location.  

(b) If the Outpatient Psychiatry Division 
(OPD) has no specific record showing where the 
Veteran's service psychiatric treatment 
records were transferred, the Division should 
be asked to provide a copy of the procedure 
for retirement or return of records held in 
that office.  The OPD should be asked to 
identify the office or facility to which the 
Veteran's records might have been transferred.  
If no records are located as a result of this 
inquiry, another request to the Navy for the 
Veteran's records should be made.  If the RO 
determines that further search would be 
fruitless, it should so certify.  

(c) If no additional records of psychiatric 
treatment for the Veteran are located by NPRC 
or by Bethesda Naval Hospital, then, the 
service department should, with the Veteran's 
authorization, be furnished with a copy of a 
report dated December 31, 1986, date stamped 
"E Apr 25 1988" and a copy of a report dated 
April 3, 1987, date stamped "E DEC 7 1987" 
and "E SEP 30 1987."  Each report has two 
pages, and the second page states that the 
Veteran is engaged in litigation against the 
service department.  (A copy of each two-page 
report has been printed by the Board and has 
been placed in the folder with duplicate 
microfiche date stamped in May 2009, for ease 
of reference.)  The Service Department should 
be asked to locate the litigation file, or 
determine whether the litigation file has been 
retired or destroyed.  If the file has not 
been destroyed, the Service Department should 
indicate where the file is located.  The 
Service Department should be asked to either 
(1) provide a copy of the file or the location 
of the file, or (2) obtain and review the file 
and provide copies of any document in the file 
pertaining to the Veteran's medical treatment 
or mental health status in service, or to 
provide a written document stating that there 
is no material in the file relevant to the 
Veteran's medical treatment or mental health 
status.  

5.  If no additional service treatment records 
for the Veteran are obtained by VA, a 
Memorandum detailing the attempts to locate 
such records and documenting the 
unavailability of the records should be 
prepared and associated with the claims file.

6.  The Veteran should be afforded the 
opportunity to identify any private medical or 
psychiatric treatment he has obtained since 
his July 2008 Travel Board hearing, and any 
identified records should be obtained.  

7.  If the Veteran has obtained VA clinical 
care since his July 2008 Travel Board hearing, 
those records should be obtained and 
associated with the claims file.

8.  The Veteran should be afforded the 
opportunity to submit or identify any post-
service psychiatric records not already 
associated with the claims file.  

9.  After the above development actions have 
been completed, a determination should be made 
as to whether the Veteran should be afforded 
another VA examination.  If an examination is 
warranted, one should be promptly scheduled.  
If no additional record other than records of 
current (after July 2008) treatment has been 
obtained since the February 2009 Remand, 
additional medical examination need not be 
conducted.  

10.  If it is determined that the Veteran 
needs to be afforded another VA psychiatric 
examination, the claims file must be made 
available to, and reviewed by, the examiner.  
The examiner should review relevant service 
and post-service records, the Veteran's 
testimony, and other relevant evidence.  The 
examiner should describe the evidence 
reviewed.  Necessary diagnostic testing should 
be conducted.  The examiner should assign a 
diagnosis for each current psychiatric 
disorder.  Then, the examiner should address 
the following question: 

Is it at least as likely as not (a 50 
percent, or greater, likelihood) that the 
Veteran has a current psychiatric 
disorder, other than a personality 
disorder, if a diagnosis of personality 
disorder is currently assigned, which was 
first manifested in service?  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

11.  After completion of the above actions, 
and any additional development deemed 
necessary, the expanded record should be 
reviewed.  The claim on appeal should be 
readjudicated.  If the claim is not granted, 
the Veteran should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




